Case 2:19-cv-00828-SPC-MRM Document 69 Filed 12/29/20 Page 1 of 5 PageID 510




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KEIRON KEITH JACKMAN,

             Plaintiff,

v.                                               Case No: 2:19-cv-828-FtM-38MRM

20TH JUDICIAL CIRCUIT
COURT ADMINISTRATION,
SCOTT A WILSKER, SUZANNE
EDERR and NICHOEL
FORRETT,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is pro se Plaintiff Keiron Jackman’s Sworn Motion for

Hearing and Reconsideration (Doc. 64). Defendants did not respond. The

Court grants the Motion in part.

       “A motion for reconsideration must show why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision.’” Fla. Coll. of Osteopathic Med.,

Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998)




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00828-SPC-MRM Document 69 Filed 12/29/20 Page 2 of 5 PageID 511




(citation omitted). Courts generally recognize three bases for reconsidering an

order: “(1) an intervening change in controlling law; (2) the availability of new

evidence; and (3) the need to correct clear error or manifest injustice.” Id. “The

burden is upon the movant to establish the extraordinary circumstances

supporting reconsideration.” U.S. ex rel. Mastej v. Health Mgmt. Assocs., Inc.,

896 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012).          And district courts have

discretion to grant reconsideration. Drago v. Jenne, 453 F.3d 1301, 1305 (11th

Cir. 2006).

      Jackman contends the Court should reconsider its previous Order (the

“Order”), which dismissed his claims for a civil rights conspiracy under the

intracorporate conspiracy doctrine.     (Doc. 57 at 5-10).     The bulk of that

discussion was on an exception to the doctrine Jackman argued for. But the

Court does not see a need to reconsider that analysis. Nor does the Court need

to address other exceptions Jackman failed to raise before. Instead, the Court

finds reconsideration is proper based on new evidence. Specifically, Jackman

points to new evidence of Defendants conspiring with people outside their

governmental entity. This is important because the intracorporate conspiracy

doctrine does not apply at all in that circumstance. See Dickerson v. Alachua

Cnty. Comm’n, 200 F.3d 761, 767-68 (11th Cir. 2000). So none of the doctrinal

exceptions even come into play.




                                        2
Case 2:19-cv-00828-SPC-MRM Document 69 Filed 12/29/20 Page 3 of 5 PageID 512




      Given the relevance of the new allegations and considering Jackman’s

pro se status, the Court will grant the Motion in part and allow Jackman to

plead Count 5 from his Second Amended Complaint. While not addressed, the

Court will liberally construe the Motion as requesting reconsideration of Count

6 (which was dismissed in part because of the dismissal of Count 5). So

Jackman may reallege Count 6 as well, but he should note the Order’s

discussion on his attempt to raise separate state-law claims as part of Count

6. (Doc. 57 at 10-11). Jackman filed a Third Amended Complaint already,

asserting Counts 5 and 6. (Doc. 67). It is unclear if he intends that filing to

act as the operative pleading after this ruling or if this was simply an effort to

comply with Judge McCoy’s now-discharged Order to Show Cause (Docs. 63;

65). Out of an abundance of caution, the Court will allow Jackman to either

file a new amended complaint or a notice of his intent to proceed with the Third

Amended Complaint (Doc. 67) as the operative pleading.                    Afterward,

Defendants can respond.2

      To whatever extent Jackman seeks to renew his motion to disqualify,

however, the Motion is denied. Jackman claims the Order exceeded argument

raised by Defendants. Specifically, Jackman questions the Court saying the

parties did not dispute Defendants acted within the scope of their employment



2While Defendants answered the Third Amended Complaint, the pleading is based (in part)
on the Court’s previous dismissal of Count 5. (Doc. 68)




                                          3
Case 2:19-cv-00828-SPC-MRM Document 69 Filed 12/29/20 Page 4 of 5 PageID 513




(a requirement for the intracorporate conspiracy doctrine). But the Order said

the parties didn’t dispute that because, quite simply, there was no dispute on

the issue in their briefing. Nor did the Court’s effort to liberally construe

Jackman’s pleading determine he made such allegations. All the same, as this

Court stated several times, disagreement with a ruling is rarely a basis to

recuse. Thus, the Motion is denied in this regard.

      Finally, Jackman’s request for a hearing is denied.         The Court

understands Jackman is frustrated there have not been hearings on any

motions. But unlike the state system, hearings on motions in federal court are

not a given outside certain situations. The Middle District has a Local Rule

enshrining that fact: “Motions and other applications will ordinarily be

determined by the Court on the basis of the motion papers and briefs or legal

memoranda.”     Local Rule 3.01(j).   As the Court does not find a hearing

necessary, the request for one is denied.

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff’s Sworn Motion for Hearing and Reconsideration (Doc. 64)

          is GRANTED in part. Plaintiff may allege the previously dismissed

          Counts 5 and 6 from his Second Amended Complaint.

      (2) Plaintiff must FILE an amended complaint on or before January

          11, 2021. ALTERNATIVELY, if Plaintiff intends to proceed on the




                                       4
Case 2:19-cv-00828-SPC-MRM Document 69 Filed 12/29/20 Page 5 of 5 PageID 514




         Third Amended Complaint (Doc. 67), he must FILE a notice to that

         effect on or before January 11, 2021.

      (3) After Plaintiff clarifies the operative pleading, Defendants must

         RESPOND accordingly on or before January 25, 2021.

      DONE and ORDERED in Fort Myers, Florida on December 29, 2020.




Copies: All Parties of Record




                                     5
